AVINO SILVER & GOLD MINES LTD. Consolidated Financial Statements For the years ended December 31, 2009, December 31, 2008 and the eleven-months ended December 31, 2007 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Avino Silver & Gold Mines Ltd. We have audited the consolidated balance sheets of Avino Silver & Gold Mines Ltd. as at December31, 2009 and 2008 and the consolidated statements of operations and comprehensive loss, shareholders’ equity, and cash flows for the years ended December 31, 2009 and 2008 and the eleven month period ended December 31, 2007. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December31, 2009 and 2008 and the results of its operations and its cash flows for the years ended December 31, 2009 and 2008 and the eleven month period ended December 31, 2007 in accordance with Canadian generally accepted accounting principles. CHARTERED ACCOUNTANTS Vancouver, British Columbia April 29, 2010 COMMENTS BY AUDITORS ON CANADA-UNITED STATES REPORTING DIFFERENCES The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 1 to the financial statements. Although we conducted our audits in accordance with both Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the shareholders dated April 28, 2010, is expressed in accordance with Canadian reporting standards which do not permit a reference to such conditions and events in the auditors’ report when these are adequately disclosed in the financial statements. CHARTERED ACCOUNTANTS Vancouver, British Columbia April 29, 2010 2 AVINO SILVER & GOLD MINES LTD. Consolidated Balance Sheets (Expressed in Canadian dollars) December 31, December 31, ASSETS Current Cash and cash equivalents $ $ Interest receivable Sales tax recoverable (Note 9) Prepaid expenses and other assets Property, Plant & Equipment (Note 6) Reclamation Bonds Mineral Properties (Note 7) Investments in Related Companies (Note 8) $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amounts due to related parties (Note 12(a)) Future income tax liability SHAREHOLDERS' EQUITY Share Capital (Note 10) Contributed Surplus Treasury Shares (14,180 Shares, at cost) ) ) Accumulated other comprehensive loss ) ) Deficit ) $ $ Nature of Operations – Note 1 Subsequent Events – Note 22 Approved by the Board of Directors: “Louis Wolfin”Director“David Wolfin”Director The accompanying notes are an integral part of these consolidated financial statements 3 AVINO SILVER & GOLD MINES LTD. Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian dollars) Periods ended December 31 Year ended Year ended (Note 2) Eleven-months ended Operating and Administrative Expenses Amortization $ $ $ General exploration Investor relations Management fees Office and miscellaneous Professional fees Regulatory and compliance fees Salaries and benefits Sales tax (recovery) write-down (Note 9) ) - Stock-based compensation (Note 11) - Travel and promotion Other Income (Expenses) Interest income Foreign exchange loss ) ) ) Impairment of mineral properties (Note 7) ) - - Litigation settlement (Note 19) - ) Mineral property option revenue (Note 7) - - Misappropriation loss (Note 20) - - ) LOSS BEFORE INCOME TAX ) ) ) Future income tax recovery (expense) (Note 17) ) NET LOSS ) ) ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investments in related companies (Note 8) ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements 4 AVINO SILVER & GOLD MINES LTD. Consolidated Statements of Shareholders’ Equity For the years ended December 31, 2009, December 31, 2008 and eleven month period ended December 31, 2007 (Expressed in Canadian dollars) Number of Common Shares Share Capital Share Subscriptions Receivable Treasury Shares Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, January 31, 2007 $ $ ) $ ) $ $ ) $
